PER CURIAM.
Upon consideration of the record as it exists before us and briefs of the respective parties, we determine that the circuit court in its appellate capacity departed from the *83essential requirements of law by reversing an order of the county court on a factual matter without a transcript of the trial proceedings. Johnson v. Town of Eatonville, 203 So.2d 664 (Fla. 4th DCA 1967). Accordingly, we grant certiorari, quash the order of the circuit court, and remand with directions to reinstate the order of the county court.
Certiorari granted, order quashed, and remanded.
CROSS, ANSTEAD and DAUKSCH, JJ., concur.